Citation Nr: 0829330	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
pension benefits in an amount calculated as $6,554.00. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1952 to May 
1956.  He also had a period of active duty from July 1956 to 
December 1957, but it was determined in an administrative 
decision of May 1958 that the discharge from that period of 
service was under dishonorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision of the Committee on 
Waivers & Compromises of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

Although the veteran requested a Board hearing at the RO in 
his VA Form 9, he withdrew that request in July 2006.

In August 2008, the veteran submitted additional pertinent 
evidence accompanied by a signed, written waiver of his right 
to review of this evidence by the originating agency.


FINDING OF FACT

Recovery of the overpayment of pension benefits in an amount 
calculated as $6,554.00 would not be against equity and good 
conscience. 


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of 
compensation benefits in an amount calculated as $6,554.00 
are not met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulation do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. 
Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Accordingly, the Board will proceed to 
address the merits of the appeal.

Legal Criteria

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

Analysis

The veteran was granted a non-service connected pension in a 
November 1988 rating decision.  This was made effective from 
October 1, 1987.  In a July 2005 letter, the RO informed the 
appellant that it had been  notified by another Federal 
agency that he had been incarcerated in the Maryland 
Reception Diagnostic & Class Center on December 23, 2003.  
Evidence of record indicates VA received information in April 
2005 from the Social Security Administration (SSA) and VA 
Prison Match Program, reporting the veteran's incarceration 
on December 22, 2003.  The RO's July 2005 letter proposed to 
stop the veteran's payments effective February 24, 2004.  A 
letter dated in October 2005 corrected the date of 
termination of benefits to February 21, 2005.  

An RO letter to the veteran dated in November 2004 indicates 
that the veteran had been in receipt of a monthly improved 
pension of $326.00 from December 1, 1004.  The October 2005 
letter notified the veteran that VA must terminate his 
pension benefits on the 61st day following incarceration upon 
being convicted of a charged felony or misdemeanor.  A 
December 2005 letter to the veteran states that his pension 
benefit was resumed due to his release from incarceration on 
July 11, 2005.  The appellant was notified by letter dated 
November 13, 2005, from the VA Debt Management Center, that 
the total amount of overpayment resulting from the 
incarceration and delayed notification addressed in the 
October 2005 letter was $6,554.00.  In July 2005, the veteran 
requested a waiver of recovery of the overpayment.  The 
request was denied, and the appeal ensued.

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. Appellant. 430 
(1991).  The veteran's sole contention is that he telephoned 
the Baltimore RO in December 2003 and asked VA to stop his VA 
pension payments because he had been sentenced to three years 
in prison, and therefore VA is partially at fault for the 
creation of the overpayment.  

There is no indication in this case that the overpayment 
resulted from fraud, misrepresentation, or bad faith on the 
appellant's part.  

In terms of balancing the relative faults, the Board finds 
that VA does not bear any fault in this case.  It was the 
veteran's failure to notify VA of his incarceration in 
December 2003 that directly resulted in the overpayments.  
The Board is simply not persuaded by the veteran's contention 
that he notified VA in 2003.  In so finding, the Board must 
weigh the veteran's unsubstantiated claim against the 
documentation contained in the claims files.  No such 
documentation is of record.  For the Board to accept the 
veteran's assertion, it would also have to accept that 
records were submitted to VA that were subsequently lost or 
misfiled.  While this is unfortunately not an unprecedented 
occurrence, it is certainly an unusual one, and one that 
implies a failure on the part of VA personnel to properly 
discharge official duties.  The Board notes that, in general, 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley v. Derwinski, 2 Vet.  App. 307 (1992), [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.

In this case, the veteran's unsubstantiated assertion does 
not constitute clear evidence to the contrary, with which to 
rebut the presumption of regularity.  It is therefore 
presumed that any documentation submitted by the appellant 
was properly associated with his claim files, and the 
appellant bears the entire fault for failure to notify VA in 
a timely fashion. 

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The veteran has submitted financial status reports dated in 
March 2006 and April 2006.  On the latter report, which is 
more reflective of the veteran's current financial state, he 
reported a total monthly income of $838.00, of which $501 was 
in Social Security payments.  He reported that total monthly 
expenses were $838.00, consisting of $225 for rent or 
mortgage, $300 for food, $115 for utilities and heat, and 
$198 for other living expenses, of which $160 was for health 
insurance.  His listed assets on both financial status 
reports were non-existent, as were his listed installment 
contracts or other debts.  His net monthly expenses on both 
financial status reports equaled his net monthly income.  (A 
letter from SSA received in July 2006 confirmed that the 
veteran's new monthly amount to be deposited in his bank 
account beginning July 3, 2006, was $501.  In March 2006, it 
was reported to be $478.)  Interestingly, a financial status 
report dated one month earlier, which listed total monthly 
income of $809.00, also had a reported equal amount of total 
monthly expenses.  In that case, the $809 figure was arrived 
at by adding $472 for rent or mortgage, $145 for food, $120 
for utilities and heat, and $72 for other living expenses, of 
which $42 were medical and pharmaceutical.  

The Board finds the veteran's self-reported financial status 
to be on its face not credible.  Specifically, the Board 
finds it impossible to believe that the veteran's monthly 
income and monthly expenses would equal each other to the 
penny two months in a row.  Moreover, the Board notes the 
wide disparity between the self-reported rent or mortgage 
from one month to the next:  In March it was $472; in April 
it became $225; and other wide disparities, such as for food 
($145 in March, $300 in April).  The wide disparities in 
reported monthly expenses for food and for rent or mortgage 
from one month to the next, as well as the identical sums for 
monthly expenses and monthly income over the reported (two-
month) period, suggest that the veteran was not candid in 
providing information regarding whether repayment of the 
$6,554 indebtedness over time on a regular, scheduled basis 
would deprive him of life's basic necessities.

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit.  In this regard the 
Board first notes that during his period of incarceration the 
veteran was not responsible for food, clothing, shelter, 
etc., for himself.  He had no need for the income from the 
non-service connected pension because the aforementioned 
needs for which his non-service connected pension had 
previously sufficed were met by the correctional authorities.

Moreover, as the $6,554 represents an amount to which the 
veteran was clearly not entitled, the Board finds that he 
would be unjustly enriched if allowed to keep the 
overpayment.  Finally, there is no indication or allegation 
that the veteran changed his position to his detriment in 
reliance on VA benefits, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

For the reasons discussed above, the Board concludes that 
recovery of the overpayment of benefits would not be against 
equity and good conscience.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in an amount calculated as $6,554.00 is 
denied. 




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


